ORDER

PER CURIAM.
Thomas Washington (Appellant) appeals from the trial court’s judgment entered after a bench trial finding him guilty of first-degree attempted sodomy. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence to find Appellant guilty of first-degree attempted sodomy beyond a reasonable doubt. State v. Johnson, 244 S.W.3d 144, 152 (Mo.banc 2008). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).